   Case 1:19-cv-00102-JNP Document 5 Filed 12/23/20 PageID.156 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 CAMILLA BERGESON,
                                                    ORDER DENYING MOTION TO VACATE,
       Petitioner,                                  SET ASIDE, OR CORRECT SENTENCE

 v.
                                                    Case No. 1:19-cv-00102-JNP
 UNITED STATES OF AMERICA,
                                                    District Judge Jill N. Parrish
       Respondent.



       Camilla Bergeson pled guilty to possession of child pornography. The court sentenced her

to 24 months of incarceration and ten years of supervised release. She did not appeal from the

criminal judgment against her. Bergeson now moves to vacate, set aside, or correct her sentence

under 28 U.S.C. § 2255. She asserts four grounds for relief, arguing that (1) the sentence of 24

months of incarceration was too harsh given her circumstances, (2) the sentence of ten years of

supervised release was too harsh given her desire to pursue a career in cosmetology, (3) her counsel

was ineffective during the sentencing hearing, and (4) her mental depression justifies a sentence

reduction. The court DENIES Bergeson’s § 2255 motion.

       “The general rule in federal habeas cases is that a defendant who fails to raise a claim on

direct appeal is barred from raising the claim on collateral review.” Sanchez-Llamas v. Oregon,

548 U.S. 331, 350–51 (2006). There are two exceptions to this rule. First, the defendant can raise

a claim that was not asserted on appeal if she “can demonstrate both ‘cause’ for not raising the

claim . . . , and ‘prejudice’ from not having done so.” Id. Second, the defendant can raise an “actual
    Case 1:19-cv-00102-JNP Document 5 Filed 12/23/20 PageID.157 Page 2 of 3




innocence” claim for the first time on collateral review. Bousley v. United States, 523 U.S. 614,

622 (1998).

       Bergeson does not assert an actual innocence claim. Accordingly, the only question before

the court is whether she has demonstrated both “cause” for failing to raise her claims on appeal

and prejudice resulting from that failure. “ ‘[C]ause’ under the cause and prejudice test must be

something external to the petitioner, something that cannot fairly be attributed to him . . . .”

Coleman v. Thompson, 501 U.S. 722, 753 (1991). “For example, ‘a showing that the factual or

legal basis for a claim was not reasonably available to counsel, . . . or that “some interference by

officials” . . . made compliance impracticable, would constitute cause under this standard.’ ” Id.

(alterations in original) (citation omitted). Additionally, “[a]ttorney error that constitutes

ineffective assistance of counsel is cause.” Id. at 753–54.

       Here, Bergeson explained that she did not appeal from her sentence because her “[a]ttorney

. . . did not desire to file an appeal.” This statement is somewhat ambiguous. It could mean that

her attorney did not want to represent her on appeal. It could also mean that he advised her that an

appeal would be ineffective. Or both could be true. But Bergeson did not assert that her counsel

was constitutionally ineffective for failing to file an appeal on her behalf. 1 She did not contend,

for example, that she directed her attorney to file an appeal and he refused or neglected to do so.

Nor did she argue that her attorney made a grave mistake when advising her regarding a potential

appeal. In short, Bergeson has not shown an acceptable “cause” for her failure to assert her claims




1
 Bergeson argued that her attorney was ineffective “on the date of sentencing,” alleging that he
made errors at the hearing. She did not assert that her attorney was ineffective in relation to her
appeal rights.
                                                 2
   Case 1:19-cv-00102-JNP Document 5 Filed 12/23/20 PageID.158 Page 3 of 3




in an appeal. Accordingly, her § 2255 petition is procedurally barred. The court denies her motion

to vacate, set aside, or correct her sentence and directs the clerk of court to close this case.

               DATED December 23, 2020.

                                               BY THE COURT



                                               ______________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                   3
